DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14, and 18 are objected to because of the following informalities:  
Re. claims 1, 14, and 18: the term “continuous” should be changed to - -contiguous- - to align with the wording in the specification because “contiguous” is not found in the specification whereas - -contiguous- - is found in para. [0029] and [0057].
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North et al. (US 2019/0317572 A1).

Re. claim 1: North discloses an electronic device comprising: 
a first device portion (12) comprising a region that includes a printed circuit board (20) and a component (22, 24, 26, 28, 30) configured to generate heat wherein the component is coupled to the printed circuit board; (see fig. 1; para. 0066-0068)
a second device portion (14) coupled to the first device portion, wherein the second device portion includes a display (38); and (see fig. 1; para. 0066-0068)
a uni-directional thermally conductive connector (178) coupled (at least thermally coupled to) to (i) the printed circuit board and/or component in the first device portion (12) and (ii) the second device portion (14), wherein the uni-directional thermally conductive connector is one continuous connector. (see fig. 30-37; para. 0104-0109)

Re. claim 2: North discloses wherein the uni-directional thermally conductive connector (178) is configured to dissipate heat away from the first device portion (12) and towards the second device portion (14). (see para. 0104-0106)

Re. claim 3: North discloses wherein the uni-directional thermally conductive connector includes a thermally conductive material that primarily dissipates heat along a first direction (in-plane direction) of the thermally conductive material. (see para. 0097-0098)

Re. claim 4: North discloses wherein the thermally conductive material includes an anisotropic thermally conductive material (graphite/graphene), wherein the thermally conductive material has a high thermal conductivity value in the first direction, and wherein the thermally conductive material has a low thermal conductivity value in at least a second direction. (see para. 0097-0098)

Re. claim 5: North discloses wherein the first direction is an axial direction of the thermally conductive material, and wherein the second direction includes a radial direction of the thermally conductive material (multiple sheets can be rolled together to form a cable shape). (see Fig. 24; para. 0097-0098)

Re. claim 6: North discloses wherein the thermally conductive material includes a thermal conductivity value in an axial direction that is in a range of approximately 200-1900 Watts per meter kelvin (W/(mk)) (about 1600 W/mk). (see para. 0097-0098)

Re. claim 7: North discloses wherein the thermally conductive material includes carbon fibers and/or graphite. (see para. 0097-0098)

Re. claim 8: North discloses wherein the uni-directional thermally conductive connector (178) is coupled to the region comprising the component (20) configured to generate heat. (see fig. 1; para. 0066-0068)

Re. claim 9: North discloses wherein the uni-directional thermally conductive connector includes a flexible cable portion. (multiple sheets can be rolled together to form a cable shape). (see Fig. 24; para. 0097-0098)

Re. claim 10: North discloses wherein the first device portion (12) and the second device portion (14) are physically separate portions. (see fig. 1; para. 0069-0070)

Re. claim 11: North discloses wherein the first device portion (12) and the second device portion (14) are coupled together through at least one hinge (16). (see fig. 1; para. 0066)

Re. claim 12: North discloses wherein the first device portion (12) and the second device portion (14) are contiguous portions (they are made contiguous by attachment of the hinge 16) of the electronic device. (see fig. 1; para. 0066)

Re. claim 13: North discloses wherein the component (20) includes an integrated device, a radio frequency (RF) device, a passive device, a filter, a surface acoustic wave (SAW) filter, a bulk acoustic wave (BAW) filter, a processor, a memory, and/or combinations thereof. (see fig. 1; para. 0066-0067)

Re. claim 14: North discloses an apparatus comprising:
a first device portion (12) comprising a region that includes a printed circuit board (20) and a component (22, 24, 26, 28, 30) configured to generate heat wherein the component is coupled to the printed circuit board; (see fig. 1; para. 0066-0068)
a second device portion (14) coupled to the first device portion, wherein the second device portion includes a display (38); and (see fig. 1; para. 0066-0068)
means for uni-directional thermal conduction (178) coupled to (i) the component (22, 24, 26, 28, 30) through an adhesive (162) and (ii) the second device portion (14), (see fig. 1, 23, 30-34; para. 0104-0109)
wherein the means for uni-directional thermal conduction connector includes a portion that is twisted (center portion of 178 twists around the hinge supports 184) and/or braided, and (see fig. 37a-b; para. 0112)
wherein the means for uni-directional thermal conduction includes one continuous connector from the component to the second device portion. (see fig. 1, 23, 30-34; para. 0104-0109)

Re. claim 15: North discloses wherein the means for uni-directional thermal conduction includes a thermally conductive material that dissipates heat through conduction along a first direction of the thermally conductive material (in-plane direction), and wherein at least 90% of the heat that is dissipated through conduction by the thermally conductive material is dissipated along the first direction of the thermally conductive material. (see para. 0097-0098)

Re. claim 16: North discloses wherein the thermally conductive material includes a thermal conductivity value in an axial direction that is in a range of approximately 200— 1900 Watts per meter kelvin (W/(mk)). (about 1600 W/mk). (see para. 0097-0098)

Re. claim 17: North discloses wherein the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle. (see fig. 1; para. 0066-0067)

Re. claim 18: North discloses an electronic device comprising: 
a first device portion (12) comprising a region that includes a printed circuit board (20) and a component (22, 24, 26, 28, 30) configured to generate heat wherein the component is coupled to the printed circuit board; (see fig. 1; para. 0066-0068)
a second device portion (14) coupled to the first device portion, wherein the second device portion includes a display (38); and (see fig. 1; para. 0066-0068)
a thermally conductive connector (178) coupled (thermally coupled to) to (i) the printed circuit board in the first device portion and (ii) the second device portion, wherein the thermally conductive connector includes an anisotropic thermally conductive material (graphite/graphene); (see fig. 34; para. 0097-0098, 0104-0109)
wherein the thermally conductive connector is coupled to the printed circuit board through an adhesive (162), (see fig. 1, 23, 30-34; para. 0104-0109)
wherein the thermally conductive connector includes a portion that is twisted (center portion of 178 twists around the hinge supports 184) and/or braided, and (see fig. 37a-b; para. 0112)
wherein the thermally conductive connector includes one continuous connector from the component to the second device portion. (see fig. 1, 23, 30-34; para. 0104-0109)

Re. claim 19: North discloses wherein the anisotropic thermally conductive material is configured to primarily dissipate heat along a first direction (in-plane direction) of the anisotropic thermally conductive material. (see para. 0097-0098)

Re. claim 20: North discloses wherein the anisotropic thermally conductive material is configured to primarily dissipate heat along a first plane of the anisotropic thermally conductive material. (see para. 0097-0098)

Response to Arguments
Applicant’s arguments, see page 6, filed 18 March 2022, with respect to the objection to claim 20, in combination with the claim amendment have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 

Applicant's arguments, see page 7-8, filed 18 March 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by North have been fully considered but they are not persuasive. Applicant argues on page 8 that North fails to disclose “the uni-directional thermally conductive connector is one continuous connector.” The Examiner respectfully disagrees. North’s sheet 178, seen in Figs. 30-36, is one continuous connector as claimed. Graphite thermal spreader (178) extends from the first device (12) to the second device (14) and is continuous and not made of separate parts. Applicant, on page 9, argues that the embodiment shown in North’s Fig. 29 discloses two separate graphite sheets (174) that are coupled together through a strip (176). While this is true, the embodiment in North’s Fig. 29 including the graphite sheets (174) and strip (176) were not relied upon to teach this limitation. Looking to the previous action and again in this Office Action, this limitation is taught by the graphite thermal spreader (178) instead. 

Applicant’s arguments, see pages 9-10, filed 18 March 2022, with respect to the rejections of claims 14 and 18, have been fully considered but are not persuasive. Applicant is directed to the response to arguments regarding claim 1. Claims 14 and 18 are rejected for substantially the same reasons as claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 11, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835